Citation Nr: 1338461	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  13-01 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from July 1989 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Detroit, Michigan.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  

REMAND

The Veteran is claiming entitlement to an increased rating for his service-connected gastritis.  The last time the disability was evaluated by VA for compensation and pension purposes was in July 2010.  In an October 2013 Informal Hearing Presentation, the Veteran's representative reports that the Veteran contends that the symptomatology associated with the service-connected disability has increased since the last VA examination.  To ensure that the record reflects the current severity of the Veteran's gastritis and in light of the contentions of increased symptomatology, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability under consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all VA and non-VA medical providers who have treated him for gastritis since September 2008.  The RO must then obtain copies of the related medical records that are not already in the evidence of record.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Schedule the Veteran for a VA examination by a suitably qualified health care professional who should be tasked with determining the current nature and severity of the service-connected gastritis.  All indicated tests and studies should be performed.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner should describe all manifestations due to the service-connected gastritis.  The examiner should render an opinion as to whether the Veteran's service-connected stomach disorder is (i) more akin to gastritis, manifested by small nodular lesions, small eroded or ulcerated areas, severe hemorrhages, or large ulcerated or eroded areas, or (ii) more akin to irritable colon syndrome with symptoms that are mild (disturbances of  bowel function with occasional episodes of abdominal distress), moderate (frequent episodes of bowel disturbance with abdominal distress), or severe (diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  The examiner should report the frequency and duration of the symptoms in the past 12 months.   

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


